     Case 2:19-cv-01171-JTM-KWR Document 26 Filed 07/02/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT, Plaintiff               )      CIVIL ACTION NO. 19-1171
                                              )
versus                                        )      SECTION: “H” (4)
                                              )
JEFF LANDRY, et al.                           )


                                      ORDER

      Before the Court is Plaintiff’s Motion for Extension of Time to File Response

(Doc. 25) to Motion to Dismiss for Failure to State a Claim (Doc. 20);

      IT IS ORDERED that the Motion is GRANTED. The submission date for the

Motion to Dismiss for Failure to State a Claim (Doc. 20) is CONTINUED to July 31,

2019. Plaintiff must file his response no later than July 23, 2019.



      New Orleans, Louisiana, this 2nd day of July, 2019.




                                           HON. JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE
